Exhibit 10.5

NATIONWIDE HEALTH PROPERTIES, INC.

2005 PERFORMANCE INCENTIVE PLAN

PERFORMANCE SHARE AWARD AGREEMENT

THIS PERFORMANCE SHARE AWARD AGREEMENT (this “Agreement”) dated
_____________________ by and between Nationwide Health Properties, Inc., a
Maryland corporation (the “Corporation”), and ___________________________ (the
“Participant”) evidences the award of Performance Shares (the “Award”) granted
by the Corporation to the Participant as to the number of performance shares
(the “Performance Shares”) first set forth below.

 

Number of Performance Shares:                        
Award Date: [                    ] Performance Period: [January 1, 2007 —
December 31, 2009]    Vesting: The Award shall vest and become nonforfeitable on
[                    ], subject to attainment of performance goals set forth on
Exhibit A to the attached Terms and Conditions of Performance Share Award (the
“Terms”).

The Award is granted under the Nationwide Health Properties, Inc. 2005
Performance Incentive Plan (the “Plan”) and subject to the Terms attached to
this Agreement (incorporated herein by this reference) and to the Plan. The
Award has been granted to the Participant in addition to, and not in lieu of,
any other form of compensation otherwise payable or to be paid to the
Participant. Capitalized terms are defined in the Plan if not defined herein.
The parties agree to the terms of the Award set forth herein. The Participant
acknowledges receipt of a copy of the Terms, the Plan and the Prospectus for the
Plan.

 

“PARTICIPANT”    

NATIONWIDE HEALTH PROPERTIES, INC.

a Maryland corporation

        Signature     By:                 Print Name     Print Name:            
      Title:            

CONSENT OF SPOUSE

In consideration of the Corporation’s execution of this Agreement, the
undersigned spouse of the Participant agrees to be bound by all of the terms and
provisions hereof and of the Plan.

 

          Signature of Spouse     Date



--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF PERFORMANCE SHARE AWARD

 

1. Performance Shares.

As used herein, the term “performance share” shall mean a non-voting unit of
measurement which is deemed for bookkeeping purposes to be equivalent to one
outstanding share of the Corporation’s Common Stock (subject to adjustment as
provided in Section 7.1 of the Plan) solely for purposes of the Plan and this
Agreement. The Performance Shares shall be used solely as a device for the
determination of the payment to eventually be made to the Participant if such
Performance Shares vest pursuant to Section 2. The Performance Shares shall not
be treated as property or as a trust fund of any kind.

 

2. Vesting.

Subject to Section 7, the Award shall vest and become nonforfeitable based on
the achievement of the performance goals established by the Committee and set
forth on Exhibit A attached hereto for the Performance Period identified on the
cover page of this Agreement. The number of Performance Shares that vest and
become payable under this Agreement shall be determined based on the level of
results or achievement of the targets set forth on Exhibit A. Subject to
Section 7, any Performance Shares subject to the Award that do not vest in
accordance with Exhibit A shall terminate as of the last day of the Performance
Period.

 

3. Continuance of Employment.

Except as otherwise expressly provided in Section 7 below, the vesting schedule
requires continued employment or service through each applicable vesting date as
a condition to the vesting of the applicable installment of the Award and the
rights and benefits under this Agreement; and employment or service for only a
portion of any vesting period, even if a substantial portion, will not entitle
the Participant to any proportionate vesting or avoid or mitigate a termination
of rights and benefits upon or following a termination of employment or services
as provided in Section 7 below or under the Plan for such vesting period (or for
any later vesting period).

Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation, affects the Participant’s status as an
employee at will who is subject to termination without cause, confers upon the
Participant any right to remain employed by or in service to the Corporation or
any Subsidiary, interferes in any way with the right of the Corporation or any
Subsidiary at any time to terminate such employment or services, or affects the
right of the Corporation or any Subsidiary to increase or decrease the
Participant’s other compensation or benefits. Nothing in this paragraph,
however, is intended to adversely affect any independent contractual right of
the Participant without his consent thereto.

 

4. Limitations on Rights Associated with Performance Shares.

The Participant shall have no rights as a stockholder of the Corporation, no
dividend rights and no voting rights with respect to the Performance Shares and
any shares of Common Stock underlying or issuable in respect of such Performance
Shares until such shares of Common Stock



--------------------------------------------------------------------------------

are actually issued to and held of record by the Participant. No adjustments
will be made for dividends or other rights of a holder for which the record date
is prior to the date of issuance of the stock certificate.

 

5. Restrictions on Transfer.

Neither the Award, nor any interest therein or amount or shares payable in
respect thereof may be sold, assigned, transferred, pledged or otherwise
disposed of, alienated or encumbered, either voluntarily or involuntarily. The
transfer restrictions in the preceding sentence shall not apply to (a) transfers
to the Corporation, or (b) transfers by will or the laws of descent and
distribution.

 

6. Timing and Manner of Payment of Performance Shares.

As soon as administratively practicable following the last day of the
Performance Period, and in no event later than the later of (i) the 15th day of
the third month following the end of Participant’s taxable year in which the
last day of the Performance Period occurs or (ii) the 15th day of the third
month following the end of the Corporation’s taxable year in which the last day
of the Performance Period occurs, the Corporation shall deliver to the
Participant a number of shares of Common Stock (either by delivering one or more
certificates for such shares or by entering such shares in book entry form, as
determined by the Corporation in its discretion) equal to the number of
Performance Shares subject to the Award (if any) that vest in accordance with
Section 2, unless such Performance Shares terminated prior to the given vesting
date pursuant to Section 7. The Corporation’s obligation to deliver shares of
Common Stock with respect to vested Performance Shares is subject to the
condition precedent that the Participant or other person entitled under the Plan
to receive any shares with respect to the vested Performance Shares deliver to
the Corporation any representations or other documents or assurances required
pursuant to Section 8.1 of the Plan. The Participant shall have no further
rights with respect to any Performance Shares that are paid or that are
terminated pursuant to Section 7.

 

7. Effect of Change in Control or Termination of Employment.

7.1 Effect of Change in Control. In the event of the occurrence, at any time
after the Award Date and prior to the end of the Performance Period, of a
dissolution of the Corporation or other event described in Section 7.1 of the
Plan (which generally covers certain mergers or similar reorganizations) that
the Corporation does not survive (or does not survive as a public company in
respect of its Common Stock) or a Change in Control Event (an “Acceleration
Event”), then the Performance Period shall terminate immediately prior to such
Acceleration Event, and the number of Performance Shares subject to the Award
that shall vest upon such Acceleration Event shall be determined in accordance
with Exhibit A based on the Corporation’s actual performance for the shortened
Performance Period. Any Performance Shares subject to the Award that do not vest
after giving effect to the preceding sentence shall terminate as of the
occurrence of such Acceleration Event. Any Performance Shares subject to the
Award that vest upon the Acceleration Event shall become payable on or as soon
as administratively practicable following the Acceleration Event, and in no
event later than the later of (i) the 15th day of the third month following the
end of Participant’s taxable year in which the Acceleration Event occurs or
(ii) the 15th day of the third month following the end of the Corporation’s
taxable year



--------------------------------------------------------------------------------

in which the Acceleration Event occurs, in accordance with the applicable
provisions of Section 6, provided, however, that if the Acceleration Event is
not a “change in the ownership,” a “change in the effective control” or a
“change in the ownership of a substantial portion of the assets” of the
Corporation (each as determined in accordance with Section 409A of the Code), to
the extent necessary to avoid the imposition of any taxes under Section 409A of
the Code, any Performance Shares that vest under this Section 7.1 shall not
become payable pursuant to this Section until the earliest of (A) the date the
Acceleration Event (or a subsequent Acceleration Event) qualifies as a “change
in the ownership,” a “change in the effective control” or a “change in the
ownership of a substantial portion of the assets” of the Corporation (each as
determined in accordance with Section 409A of the Code), (B) the original
payment date under Section 6 or (C) the date the Participant has a Severance
Date (as defined below). Any payments made pursuant to (A), (B) or (C) shall be
made as soon as practicable, and in no event later than sixty (60) days
following the occurrence of such event.

7.2 Effect of Termination of Participant’s Employment or Services. If the
Participant ceases to be employed by or ceases to provide services to the
Corporation or a Subsidiary, the following rules shall apply (the last day that
the Participant is employed by or provides services to the Corporation or a
Subsidiary that qualifies as a “separation from service” under Section 409A of
the Code is referred to as the Participant’s “Severance Date”):

 

  •  

other than as expressly provided below in this Section 7.2, the Participant’s
Performance Shares, to the extent unvested on the Severance Date, shall
terminate as of the Severance Date;

 

  •  

if the termination of the Participant’s employment or services is the result of
the Participant’s death or Total Disability (as defined below), (a) the
Performance Period shall terminate immediately prior to the Severance Date;
(b) the Participant’s Performance Shares shall be subject to pro-rata vesting
such that the number of Performance Shares subject to the Award that shall
become vested as of the Severance Date shall equal (i) the number of Performance
Shares subject to the Award that vest in accordance with Exhibit A based on the
Corporation’s actual performance for the shortened Performance Period,
multiplied by (ii) a fraction, the numerator of which shall be the number of
days during the original Performance Period the Participant was employed by or
rendered services to the Corporation, and the denominator of which shall be the
number of days in the original Performance Period; (c) any Performance Shares
subject to the Award that do not vest in accordance with the foregoing clause
(b) shall terminate as of the Severance Date; and (d) any Performance Shares
subject to the Award that vest in accordance with the foregoing clause (b) shall
become payable on or as soon as administratively practicable following the
Severance Date, and in no event later than the later of (i) the 15th day of the
third month following the end of Participant’s taxable year in which the
Severance Date occurs or (ii) the 15th day of the third month following the end
of the Corporation’s taxable year in which the Severance Date occurs, in
accordance with the applicable provisions of Section 6;

 

  •  

if the termination of the Participant’s employment or services is the result of
the



--------------------------------------------------------------------------------

 

Participant’s Retirement (as defined below), (a) the Participant’s Performance
Shares, to the extent not previously terminated as of the Severance Date, shall
continue to be eligible to vest (in accordance with clause (b) immediately
below) and become payable following the Severance Date in accordance with
Sections 2 and 6; (b) the Participant’s Performance Shares shall be subject to
pro-rata vesting such that the number of Performance Shares subject to the Award
that shall become vested as of the conclusion of the Performance Period shall
equal (i) the number of Performance Shares subject to the Award that would have
vested as of the conclusion of the Performance Period in accordance with Exhibit
A or if applicable, Section 7 (assuming no termination of employment had
occurred), multiplied by (ii) a fraction, the numerator of which shall be the
number of days during the Performance Period the Participant was employed by or
rendered services to the Corporation, and the denominator of which shall be the
number of days in the normal Performance Period (determined without regard to
any reduction in the length of the Performance Period pursuant to Section 7);
(c) any Performance Shares subject to the Award that do not vest in accordance
with the foregoing clause (b) shall terminate as of the last day of the
Performance Period; and (d) any Performance Shares subject to the Award that
vest in accordance with the foregoing clause (b) shall become payable pursuant
to this Section 7.2 after the earlier of, as soon as practicable, and in no
event later than sixty (60) days following (A) the original payment date under
Section 6 or (B) the date of a “change in the ownership,” a “change in the
effective control” or a “change in the ownership of a substantial portion of the
assets” of the Corporation (each as determined in accordance with Section 409A
of the Code); and

 

  •  

if the Participant is entitled to accelerated vesting of the Performance Shares
in connection with the termination of the Participant’s employment pursuant to a
written employment, change in control or similar agreement with the Corporation,
to the extent permitted by Section 409A of the Code, any Performance Shares
becoming so vested shall become payable on or as soon as administratively
practicable following the Severance Date, and in no event later than the later
of (i) the 15th day of the third month following the end of Participant’s
taxable year in which the Severance Date occurs or (ii) the 15th day of the
third month following the end of the Corporation’s taxable year in which the
Severance Date occurs, in accordance with the applicable provisions of
Section 6.

If any unvested Performance Shares are terminated hereunder, such Performance
Shares shall automatically terminate and be cancelled as of the applicable
termination date without payment of any consideration by the Corporation and
without any other action by the Participant, or the Participant’s beneficiary or
personal representative, as the case may be.

For purposes of the Award, “Total Disability” means a Participant’s inability to
engage in any substantial gainful activity necessary to perform his or her
duties hereunder by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted, or can
be expected to last, for a continuous period of not less than twelve
(12) months.



--------------------------------------------------------------------------------

For purposes of the Award, “Retirement” means a termination of employment or
services by the Participant that occurs both (a) upon or after the Participant’s
attainment of age 60 and (b) upon or after the Participant’s completion of five
years of service to the Corporation and its Subsidiaries (such years of service
determined in accordance with the rules for determining years of service under
the Corporation’s 401(k) plan).

 

8. Adjustments Upon Specified Events.

Upon the occurrence of certain events relating to the Corporation’s stock
contemplated by Section 7.1 of the Plan (including, without limitation, an
extraordinary cash dividend on such stock), the Administrator shall make
adjustments in the number of Performance Shares then outstanding and the number
and kind of securities that may be issued in respect of the Award. No such
adjustment shall be made with respect to any ordinary cash dividend paid on the
Common Stock. Furthermore, the Administrator shall adjust the performance
measures and performance goals referenced in Exhibit A hereof to the extent (if
any) it determines that the adjustment is necessary or advisable to preserve the
intended incentives and benefits to reflect (1) any material change in corporate
capitalization, any material corporate transaction (such as a reorganization,
combination, separation, merger, acquisition, or any combination of the
foregoing), or any complete or partial liquidation of the Corporation, (2) any
change in accounting policies or practices, (3) the effects of any special
charges to the Corporation’s earnings, or (4) any other similar special
circumstances.

 

9. Tax Withholding.

Subject to Section 8.1 of the Plan and such rules and procedures as the
Administrator may impose, upon any distribution of shares of Common Stock in
respect of the Award, the Corporation shall automatically reduce the number of
shares to be delivered by (or otherwise reacquire) the appropriate number of
whole shares, valued at their then fair market value (with the “fair market
value” of such shares determined in accordance with the applicable provisions of
the Plan), to satisfy any withholding obligations of the Corporation or its
Subsidiaries with respect to such distribution of shares at the minimum
applicable withholding rates; provided, however, that the foregoing provision
shall not apply in the event that the Participant has, subject to the approval
of the Administrator, made other provision in advance of the date of such
distribution for the satisfaction of such withholding obligations. In the event
that the Corporation cannot legally satisfy such withholding obligations by such
reduction of shares, or in the event of a cash payment or any other withholding
event in respect of the Award, the Corporation (or a Subsidiary) shall be
entitled to require a cash payment by or on behalf of the Participant and/or to
deduct from other compensation payable to the Participant any sums required by
federal, state or local tax law to be withheld with respect to such distribution
or payment.

 

10. Notices.

Any notice to be given under the terms of this Agreement shall be in writing and
addressed to the Corporation at its principal office to the attention of the
Secretary, and to the Participant at the Participant’s last address reflected on
the Corporation’s records, or at such other address as either party may
hereafter designate in writing to the other. Any such notice shall be given only
when received, but if the Participant is no longer an employee of the
Corporation, shall be



--------------------------------------------------------------------------------

deemed to have been duly given by the Corporation when enclosed in a properly
sealed envelope addressed as aforesaid, registered or certified, and deposited
(postage and registry or certification fee prepaid) in a post office or branch
post office regularly maintained by the United States Government.

 

11. Plan

The Award and all rights of the Participant under this Agreement are subject to,
and the Participant agrees to be bound by, all of the terms and conditions of
the provisions of the Plan, incorporated herein by reference. In the event of a
conflict or inconsistency between the terms and conditions of this Agreement and
of the Plan, the terms and conditions of the Plan shall govern. The Participant
acknowledges having read and understanding the Plan, the Prospectus for the
Plan, and this Agreement. Unless otherwise expressly provided in other sections
of this Agreement, provisions of the Plan that confer discretionary authority on
the Administrator do not (and shall not be deemed to) create any rights in the
Participant unless such rights are expressly set forth herein or are otherwise
in the sole discretion of the Administrator so conferred by appropriate action
of the Administrator under the Plan after the date hereof.

 

12. Construction; Section 409A.

It is intended that the terms of the Award will not result in the imposition of
any tax liability pursuant to Section 409A of the Code. This Agreement shall be
construed and interpreted consistent with that intent. Notwithstanding any
provision to the contrary in this Agreement, to the extent necessary to avoid
the imposition of any taxes under Section 409A of the Code, no payment or
distribution under this Agreement that becomes payable by reason of a
Participant’s termination of employment with the Corporation will be made to
such Participant unless such Participant’s termination of employment constitutes
a “separation from service” (as such term is defined in Section 409A of the
Code). For purposes of this Agreement, each amount to be paid or benefit to be
provided shall be construed as a separate identified payment for purposes of
Section 409A of the Code. If a Participant is a “specified employee” as defined
in Section 409A of the Code and, as a result of that status, any portion of the
payments under this Agreement would otherwise be subject to taxation pursuant to
Section 409A of the Code, such Participant shall not be entitled to any payments
upon a termination of his or her employment until the earlier of (i) the
expiration of the six (6)-month period measured from the date of such
Participant’s “separation from service” (within the meaning of Section 409A of
the Code) or (ii) the date of such Participant’s death. Upon the expiration of
the applicable Section 409A deferral period, all payments and benefits deferred
pursuant to this Section (whether they would have otherwise been payable in a
single sum or in installments in the absence of such deferral) shall be paid or
reimbursed to such Participant in a lump sum as soon as practicable, but in no
event later than ten (10) days (or if the payment is being made following the
Participant’s death, no later than sixty (60) days following the date of death),
following such expired period, and any remaining payments due under this
Agreement will be paid in accordance with the normal payment dates specified for
them herein.

 

13. Entire Agreement; Applicability of Other Agreements.



--------------------------------------------------------------------------------

This Agreement and the Plan together constitute the entire agreement and
supersede all prior understandings and agreements, written or oral, of the
parties hereto with respect to the subject matter hereof. The Plan and this
Agreement may be amended pursuant to Section 8.6 of the Plan. Such amendment
must be in writing and signed by the Corporation. The Corporation may, however,
unilaterally waive any provision hereof in writing to the extent such waiver
does not adversely affect the interests of the Participant hereunder, but no
such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof. Notwithstanding the
foregoing, if the Participant is subject to a written employment, change in
control or similar agreement with the Corporation that is in effect as of the
Participant’s Severance Date and the Participant would be entitled under the
express provisions of such agreement to greater rights with respect to
accelerated vesting of the Award in connection with the termination of the
Participant’s employment in the circumstances, subject to Section 12 of this
Agreement and to the extend permitted by Section 409A of the Code, the
provisions of such agreement shall control with respect to such vesting rights,
and the corresponding provisions of this Agreement shall not apply.

 

14. Limitation on Participant’s Rights.

Participation in this Plan confers no rights or interests other than as herein
provided. This Agreement creates only a contractual obligation on the part of
the Corporation as to amounts payable and shall not be construed as creating a
trust. Neither the Plan nor any underlying program, in and of itself, has any
assets. The Participant shall have only the rights of a general unsecured
creditor of the Corporation (or applicable Subsidiary) with respect to amounts
credited and benefits payable in cash, if any, with respect to the Performance
Shares, and rights no greater than the right to receive the Common Stock (or
equivalent value) as a general unsecured creditor with respect to Performance
Shares, as and when payable thereunder.

 

15. Counterparts.

This Agreement may be executed simultaneously in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

16. Section Headings.

The section headings of this Agreement are for convenience of reference only and
shall not be deemed to alter or affect any provision hereof.

 

17. Governing Law.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Maryland without regard to conflict of law
principles thereunder.



--------------------------------------------------------------------------------

EXHIBIT A

PERFORMANCE GOALS

Subject to Section 7 of the Terms, the Award shall vest and become
nonforfeitable with respect to the “Applicable Percentage” of the total number
of Performance Shares subject to the Award (subject to adjustment under
Section 7.1 of the Plan) set forth in the chart below based on the Corporation’s
Relative TSR Performance (as each such term is defined below) for the
Performance Period; provided, however, that, notwithstanding the foregoing, if
the Corporation’s TSR for the Performance Period is less than zero percent (0%),
the Applicable Percentage shall never exceed one hundred percent (100%):

 

Relative TSR Performance

   Applicable
Percentage

100th Percentile

   200%

90th Percentile

   170%

80th Percentile

   140%

70th Percentile

   110%

60th Percentile

   80%

50th Percentile or Less

   50%

If the Corporation’s Relative TSR Performance for the Performance Period is
between two of the performance levels indicated above, the Applicable Percentage
of the Performance Shares that will vest will be determined on a linear basis.
For example, if the Corporation’s Relative TSR Performance for the Performance
Period were at the 95th percentile, then 185% of the Performance Shares would
vest. Any Performance Shares that do not vest based on the performance
requirements set forth in this Exhibit A will automatically terminate as of the
last day of the Performance Period.

For purposes of the Award, the following definitions shall apply:

 

  •  

“TSR” means, with respect to the Corporation or any other entity: (a) the change
in the market price of its common stock(as quoted on the principal market on
which it is traded and based on the average of the market price for the twenty
(20) consecutive trading days immediately preceding the beginning of the
Performance Period and for the twenty (20) consecutive trading days ending with
the last day of the Performance Period) plus reinvested dividends and other
distributions paid with respect to the common stock during the Performance
Period, divided by (b) the average of the market price of the common stock for
the twenty (20) consecutive trading days immediately preceding the beginning of
the Performance Period, all of which is subject to adjustment as provided in
Section 8 of the Terms;

 

  •  

“Relative TSR Performance” means the Corporation’s relative TSR ranking for the
Performance Period compared to the TSR ranking of the individual companies
comprising the NAREIT Index as of December 31, [2007] for the Performance
Period.